DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,939,888 to Scarnato in view of US Patent No. 3,872,994 to Hyde.
Regarding claim 16, Scarnato discloses a can for containing a product (intended use), the can capable of holding the product in ready for sale state, comprising a lid (60) hermetically sealing the can and at least partially openable to allow at least partial removal of the product within, a base (51) opposite the lid and a side wall extending therebetween, the base being in the form of a body and constituting an urging member configured to be urged inwardly by a user applying thereto in use of the can for partial removal of the product (intended use) an urging force which exceed a pre-determined threshold (of collapsing the can, col. 2, ll. 25-30), thereby allowing changing by the user the state of the urging member between a first state (Fig 1) in which the can has a first contained volume and a second deformed state (Fig 3), in which the can has a second contained volume smaller than the first, wherein the urging member is configured to be repeatedly elastically deformed between the first state and the second state upon the corresponding application and release of urging force by a user to cause corresponding repeated change of the container volume of the can (intended use, col. 1, ll. 60-65), thereby functioning as a membrane in a pump since it is elastic and has the structure as recited capable of pumping out liquid from the lid when the lid has been partially opened, wherein the base is configured to be operated to employ its capable to function as an urging member only when the lid is at least partially opened (intended use).  In particular, since Scarnato discloses the structure of the container and urging member as recited, then it can be used as recited.  Scarnato does not teach the container body made of metal.  However, Hyde discloses a collapsible can (Fig 1) made of metal.  One of ordinary skill in the art would have found it obvious to change the material of the collapsible Scarnato container to be metal as suggested by Hyde in order to have a more durable container since it has been held that selection of a known material to a make a container of a type of material prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 16-17, 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/052733 to Lees et al. (Lees) in view of US 2017/0369198 to Levy.
Regarding claim 16, Lees discloses a can (Fig 1) for containing a product (intended use), the can capable of holding the product in ready for sale state, comprising a lid (12) hermetically sealing the can and at least partially openable to allow at least partial removal of the product within, a base (11) opposite the lid and a side wall (10) extending therebetween, the base being in the form of a metal body and constituting an urging member (14) configured to be urged inwardly by a user applying thereto in use of the can for partial removal of the product (intended use) an urging force which exceed a pre-determined threshold (pg 8, ll. 30-35), thereby allowing changing by the user the state of the urging member between a first state (Fig 1) in which the can has a first contained volume and a second deformed state (Fig 2), in which the can has a second contained volume smaller than the first, wherein the base is configured to be operated to employ its capable to function as an urging member only when the lid is at least partially opened (intended use).  Lees does not explicitly teach the urging member to be elastically deformable.  Levy discloses a container (Fig 1a) and in particular discloses the container comprising a base in the form of a metallic urging member (150) made of elastic material wherein the urging member is configured to be repeatedly elastically deformed between the first state (Fig 5a, Levy) and the second state (Fig 5b, Levy) upon the corresponding application and release of urging force (F) by a user to cause corresponding repeated change of the container volume of the can (¶0031).  One of ordinary skill in the art would have found it obvious to make the urging member of Lees elastic as taught by Levy in order to reuse the container (Levy, ¶0031).  The modification would have resulted in the urging member capable of functioning as a membrane in a pump since it is elastic and has the structure as recited the would be capable of pumping out liquid from the lid when the lid has been partially opened.  
Regarding claim 17, Lees further discloses the base (11) has a peripheral edge along which the body is fixedly connected to the side wall (10) (pg. 8, ll. 10-15).
Regarding claim 19, the modified Lees discloses the can of claim 18 and further discloses the urging member to be elastically deformed between first and second states by the respective application and release of urging force a number of times (see Levy, ¶0031) but does not teach the recited number of times.  However, one of ordinary skill in the art would have found obvious to optimize the elasticity of the urging member such that it can be deformed in the recited number of times to facilitate dispensing since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, as best understood, the modified Lees teaches the can of claim 16 and further teaches urging member having a thickness and configuration (when urging member is connected to the side walls) which allows urging of the member from first state to second state, the metal being sufficiently stiff to prevent the urging of the urging member if this member of the same thickness were to be free of said configuration (separated from the side walls).
Regarding claim 21, Lees further teaches the can capable of being placed in a ready-for-sale state with a product as recited after a manufacturing process since it has the structure as recited.
Regarding claim 22, Lees discloses the structure of the can and thus would be capable of having undergone the process as recited.
Regarding claim 23, Lees further discloses the can capable of having an initial volume and a reduced volume in the ratio as recited since the can volume is capable of being reduced into that range by the urging member or other means.
Regarding claims 24-25, Lees further discloses the can capable of holding food products such as tuna since it has the structure as recited.

Response to Arguments
Applicant’s arguments, see pg 2 of remarks, filed 10/6/2022, with respect to the unclarity of the term “ready for sale state” have been fully considered and are persuasive.  The 35 USC 112, second paragraph rejection of claim 16 has been withdrawn. 
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. Applicant argues that Scarnato does not teach a base constituting an urging member configured to be urged inwardly.  This is not persuasive because as shown in Figs 1-3, Scarnato discloses the base (51) being urged inwardly since the distance between the top of the container and the base decreases.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., base being deformable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instance case, the base of Scarnato functions as an urging member because applying pressure on the base collapses the container and thus would expel any contents within the container out of the top opening due to the decreased volume.
In response to applicant's argument that the purpose of Scarnato and Hyde are different from applicant’s purpose of the invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Lees does not teach a lid configured to hermetically seal the can.  This is not persuasive because Lees discloses lid (12) that needs to be severed from the top wall (pg 7, ll. 25-30) and also discloses the container to be sealed (see claim 1).  
In response to applicant's argument that there would be no need for the base to be elastically deformable to repeatedly push the food out of the container in portions, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that one of ordinary skill in the art would not be motivated to make the base elastically deformable to reuse the container due to the container not intended to be reuse.  This is not persuasive because making the base elastically deformable would not destroy the intended purpose of the prior art container but instead would provide additional benefit if one chooses to reuse the container after the lid has been removed to store other products.  Applicant argues that the modified base of Lees could be manually brought back into original shape; however, Lees is silent regarding this assertion and in addition, an elastic base would automatically be brought back into original shape and would thus be an improvement over the additional step of manually bringing the base back into original shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735